Appellant's attorney ingeniously argues in support of this motion that his lack of knowledge and experience in the trial of criminal cases is the cause of appellant's failure to receive a suspended sentence herein, and that his failure to follow the rules laid down in a long line of this court's decisions should not militate against this ignorant appellant in his trial herein.
It is noted that this attorney was appointed by the court to advise with and represent this negro relative to his plea of guilty and for a suspended sentence, as is provided by law. There could be no question as to the matter of guilt, same being abundantly proven, and it was admitted by appellant that he not only forged the name of the payor to the check but after being informed that he would have to obtain an endorser thereon who would identify him, he retired and again forged another name as an endorser thereon, and that he knew such conduct was wrong when he did such. He offered testimony as to his good character, and now has but one complaint, and that is the refusal of the trial judge to grant him a suspended sentence. This was a matter within the discretion of the trial court, and in which we do not think he has abused his discretion.
The motion will therefore be overruled.